Citation Nr: 1511787	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO. 11-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a bilateral hip and left leg disability.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is required prior to adjudication of the Veteran's claims.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The Veteran has asserted that his psychiatric disorder is related to his service-connected disabilities, including his knee, hips, and back.  He has further asserted that his bilateral hip and back disabilities are secondary to his service-connected left knee disability.  In connection with his claims, the Veteran was afforded VA examinations in May 2011, May 2012, March 2013, and May 2013.  While the examiners provided opinions regarding the etiology of the Veteran's claimed disabilities, they did not address the possibility that his claimed conditions were aggravated by his service-connected disabilities.

Importantly, the Court of Appeals for Veterans Claims (CAVC or Court) has found that it is not clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See Id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

As the examiners did not specifically address the question of aggravation regarding the Veteran's claimed conditions the examinations are inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary in order to obtain new medical opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records for the Veteran dated from February 2015 to the present.  All attempts to acquire these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back, bilateral hip, and left leg disabilities.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  Following examination and review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is caused or aggravated by his service-connected left knee disability.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip or left leg disability is caused or aggravated by his service-connected left knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  Following examination and review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected left knee disability 

(b) If entitlement to service connection for a back disability, bilateral hip disability, or left leg disability is granted, then the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder is caused or aggravated by any service-connected back, bilateral hip, or left leg disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




